UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

RAYMOND KING CIVIL ACTION

VERSUS

PAUL TOCE, ET AL. NO.: 18-CV-00050-BAJ-RLB
RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 33) pursuant to 28 U.S.C. § 6386(b)(1). The Report and
Recommendation addresses Defendants’ Motion to Dismiss (Doc. 18). Defendants
moved to dismiss Plaintiffs complaint pursuant to Rule 12(b)(5) of the Federal Rules
of Civil Procedure for failure to timely perfect service. Defendants claimed that
Plaintiffs claims should be dismissed because service of process was not effected
within 90 days of the filing of the complaint as mandated by Rule 4(m) of the Federal
Rules of Civil Procedure. The Magistrate Judge recommended that the Motion to
Dismiss be DENIED, and Plaintiffs complaint be considered TIMELY.

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. (Doc. 33 at p. 1). Neither party
objected. Having carefully considered the underlying Complaint, the instant motions,

and related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and
recommendation.

Accordingly,

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 33) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc.
18) is DENIED.

IT IS FURTHER ORDERED that service is deemed to have been TIMELY.

Baton Rouge, Louisiana, this

JUDGE BRIAN A-dACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

S “day of May, 2019.

 
